Citation Nr: 0527144	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  95-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefit 
currently sought on appeal.  The Board remanded the claim for 
further development in May 2000 and again in August 2003.  It 
was returned to the Board in August 2005.

In January 2000, the veteran appeared before the undersigned 
Veterans Law Judge to testify on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
January 1966 to May 1966, where he was exposed to a traumatic 
event.

2.  Medical evidence links the veteran's diagnosis of PTSD to 
a verified in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, post-
traumatic stress disorder was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2004).  As will be discussed below, the Board 
finds that service connection for post-traumatic stress 
disorder is warranted.   As such, a discussion of the VCAA is 
not needed.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations reflect that symptoms attributable to post-
traumatic stress disorder (PTSD) are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, 9 Vet. App. at 396.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, there is no question that the veteran carries a 
diagnosis of PTSD.  The record does not establish, however, 
that the veteran served in combat.  Therefore, his lay 
statements regarding his in-service stressors cannot alone 
serve as the basis of that diagnosis.  Instead, other 
credible evidence must confirm the occurrence of a stressor 
during service.

The veteran's DD Form 214, Report of Transfer or Discharge, 
recorded his military occupational specialty as supply clerk 
with the 14th Inventory Control Center (ICC).  Administrative 
records place him in Vietnam from January 1966 to May 1966.  
In January 2000, the veteran testified credibly before the 
undersigned that his job entailed traveling to other 
locations to inventory weapons that had been lent out and 
retrieving mail for the ICC.

The veteran alleges that during his tour of duty in Vietnam, 
he attempted to volunteer as a door gunner on a helicopter.  
In sworn testimony, the veteran reported that a helicopter 
landed with a dead door gunner.  The pilot rapidly approached 
the veteran, glaring at him, and pulled his weapon on him in 
an attempt to compel the veteran onto the helicopter.  The 
veteran fainted.  The veteran also alleges that while on a 
trip to Nha Trang in roughly February or March 1966, he found 
himself in the middle of an insurrection by South Vietnamese 
forces.  Military police advised the veteran's convoy to find 
cover quickly.  The veteran testified to hiding in the 
basement of a building for three days, which was fired upon 
by tanks.  Lastly, the veteran alleges being subjected to 
mortar rounds at Camp Alpha in Saigon while waiting for a 
flight home, in or around May 1966.  
 
The Board notes that during the course of his hearing, the 
veteran also alleged several other stressors referable to his 
service in Vietnam.  However, the three mentioned above are 
the only stressors considered by physicians in establishing a 
diagnosis of PTSD for this veteran.  See VA examinations in 
November 1995 and March 2003.  Because VA regulation requires 
physicians to base the PTSD diagnosis on confirmed stressors, 
and because the veteran reported only these three incidents 
to his physicians, the Board will consider only those three.

First, with respect to the alleged attempt to volunteer as a 
door gunner, the Board notes that such an occurrence is 
wholly unverifiable, as such an event would not be recorded 
in U.S. military records.  Therefore, it cannot serve as a 
basis for the veteran's diagnosis of PTSD.  Second, regarding 
an attack on Camp Alpha, research by the Center for Unit 
Records Research (CURR), its predecessor, the Center for 
Research of Unit Records (USACRUR), and the National 
Personnel Records Center (NPRC) failed to confirm mortar 
attacks in Saigon in May 1966.  Therefore, there is no 
independent evidence to confirm the incident recounted by the 
veteran, so it cannot serve as the basis of the PTSD 
diagnosis.

CURR was able to confirm, however, a South Vietnamese 
insurrection in Nha Trang between March and April 1966, as 
evidenced in both the 1966 Command Chronology submitted by 
the U.S. Military Assistance Command, Vietnam and The World 
Almanac of the Vietnam War by John S. Bowman, ed.  The Board 
notes that Nha Trang is roughly 30 miles north of Cam Ranh 
Bay, where the veteran was stationed in March and April 1996.  
It is certainly feasible that his duties would take him such 
a short distance away. 

The Board finds that the diagnosis of PTSD in this case 
consistently has been based on the incident of being caught 
in the middle of an insurrection in Nha Trang.  Both VA 
examinations that result in the diagnosis, dated in November 
1995 and March 2003, specifically reference this event as at 
least part of the source of his PTSD symptoms.  Thus, medical 
evidence shows that the veteran suffers from PTSD as a result 
of the stressor he experienced while on active duty.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran has a diagnosis of PTSD, that 
credible supporting evidence indicates that a claimed in-
service stressor actually occurred, and that relevant records 
provide a link, established by medical evidence, between his 
PTSD and a verified in-service stressor.  See 38 C.F.R. § 
3.304.  Accordingly, service connection for PTSD is 
warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted. 


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


